Citation Nr: 1031271	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic skin condition, 
to include as due to exposure to extreme cold.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1956 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Detroit, 
Michigan, Regional Office (the RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had not 
been received to reopen the claim for service connection for a 
chronic skin condition.  

This matter was previously before the Board in June 2007 and 
February 2009.  In June 2007, the Board remanded the Veteran's 
claim for additional procedural and evidentiary development.  
Such development was completed and the Veteran's claim was 
returned to the Board.  In February 2009, the Board granted the 
Veteran's petition to reopen his previously-denied claim and 
again remanded the Veteran's claim for further evidentiary 
development.  The Veteran's claim has again been returned to the 
Board.  

The Board observes that the Veteran requested a personal hearing 
in a July 2003 statement.  However, in his VA Form 9, the Veteran 
indicated that he no longer wanted a hearing.  Accordingly, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the claim must once again be remanded for further 
development; the RO failed to follow the prior Remand order.  The 
Board is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran alleges his skin condition is etiologically related 
to his service, to include exposure to extreme cold.  

The February 2009 Board Remand instructed the AMC to provide the 
Veteran with a VA examination and obtain etiological opinions 
concerning the Veteran's claim for service connection for a skin 
condition on direct and secondary bases.  The AMC was to then 
readjudicate the Veteran's claim.  

Specifically, the February 2009 Board Remand requested that the 
VA examiner: 

[P]rovide an opinion as to whether it is at 
least as likely as not (a 50 percent degree 
of probability or higher) that a skin 
condition is related to active military 
duty.  The examiner should also provide an 
opinion as to whether it is at least likely 
as not that a skin condition is proximately 
due to, or the result of, the service-
connected residuals of frostbite.

See the February 2009 Board Remand at page 10.  

Review of the Veteran's VA claims file reflects that the AMC's 
June 2009 VA examination request echoed the Board's February 2009 
Remand instructions.  However, the July 2009 VA examination 
report and August 2009 addendum fail to address the Veteran's 
claim on the theory of direct service connection.  While the VA 
examiner specifically noted that the Veteran's service treatment 
records, to include his 1959 separation examination, are devoid 
of treatment or diagnosis of skin photosensitivity reaction, the 
VA examiner failed to opine as to whether the Veteran's diagnosed 
skin condition was etiologically related to his active military 
service, as instructed by the February 2009 Board Remand and the 
AMC's June 2009 VA examination request.  

While the examiner opined that the Veteran's current condition 
was not related to inservic treatment for tinea cruris, the 
examiner did not answer the question as to whether it is at least 
as likely as not that the Veteran's skin photosensitivity 
reaction was etiologoically related to service to and his report 
or an itch response to sunlight during his Korean service.  In 
this regard, the Board notes that lay persons are not competent 
to opine as to medical etiology or render medical opinions.  Barr 
v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  That is, the 
Veteran is not competent to proferr an opinion as to the etiology 
of his current skin condition.  

However, lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 
(lay person may provide eyewitness account of medical symptoms).  
The Veteran is competent to report in-service symptoms such as 
itching in response to sunlight during service.  

Given those pronouncements, and the fact that significant 
development sought by the Board on the issue on appeal has not 
been completed, another remand is now required.  38 C.F.R. § 19.9 
(2009).

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner 
who examined the Veteran in July 2009.  The 
examiner should again review the Veteran's 
claims file and provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that the Veteran's skin photosensitivity 
reaction is related to his active military 
duty.  A complete rationale for any opinions 
reached should be provided.    

2.  If the July 2009 VA examiner is not 
available, schedule the Veteran for VA 
examination conducted by another VA 
physician.  The claims file and this remand 
must be reviewed by the examiner.  Request 
the examiner to provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that the Veteran's skin photosensitivity 
reaction is related to his active military 
duty.  

Note:  A rationale should be provided for any 
opinion given and the factors upon which the 
medical opinion is based must be set forth in 
the report.

3.  Then, after ensuring full compliance with 
the development requested above, readjudicate 
the Veteran's claim.  If the claim is not 
granted, furnish the Veteran and his 
representative with a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


